Exhibit 10.2

 

TSR-BASED PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

This Performance Restricted Stock Unit Agreement (the “Agreement”) is dated as
of                      , by and between Axiall Corporation, a Delaware
corporation (together with any Subsidiaries, as applicable, the “Company”), and
             (“Grantee” or “You”).

 

1.             Grant of PRSUs.   Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Company’s 2011 Equity and
Performance Incentive Plan, as amended  (the “Plan”), the Committee has granted
to Grantee, as of                       (the “Date of Grant”), an award of a
target number of performance-based Restricted Stock Units (otherwise referred to
in this Agreement as “Performance Restricted Stock Units” or “PRSUs”), payment
of which depends on the Company’s performance as set forth below.  Each
Performance Restricted Stock Unit shall represent the contingent right to
receive one share of Common Stock.

 

2.             Restrictions on Transfer of PRSUs.   The PRSUs may not be
transferred, sold, pledged, exchanged, assigned or otherwise encumbered or
disposed of by Grantee.  Any purported transfer, encumbrance or other
disposition of the PRSUs that is in violation of this Agreement shall be null
and void, and the other party to any such purported transaction shall not obtain
any rights to or interest in the PRSUs.

 

3.             Normal Vesting of PRSUs.  Except as otherwise provided herein,
Grantee’s nonforfeitable right to receive shares of Common Stock upon payment of
the PRSUs is contingent upon his or her remaining in the continuous employ of
the Company until                       (the “Normal Vesting Date”).  As soon as
practicable after the Normal Vesting Date, the Committee shall determine the
number of PRSUs that shall have become earned hereunder based on the achievement
of the Management Objectives as set forth in the Statement of Management
Objectives attached hereto as Exhibit A.  For purposes of this Agreement, the
term “earned” (or similar terms) refers to the number of PRSUs that are earned
under this Agreement based on the achievement of the Management Objectives as
described in the immediately prior sentence, and the term “vested” (or similar
terms) refers to the number of PRSUs that become nonforfeitable and entitled to
be earned and paid in shares of Common Stock under this Agreement.  Subject to
the terms of the Plan, before any PRSUs are paid, the Committee shall make a
determination that the performance conditions set forth under this Agreement
have been satisfied.

 

4.             Alternative Vesting of PRSUs.  Notwithstanding the provisions of
Section 3, Grantee shall vest in some or all of the PRSUs under the following
circumstances:

 

(a)           Death, Disability, Retirement or Termination without Cause.  If,
prior to a Change in Control occurring after the Date of Grant, or the PRSUs
otherwise becoming forfeited or vested, Grantee should die, become Permanently
Disabled, Retire, or be terminated by the Company or a Subsidiary without Cause
while Grantee is continuously employed by the Company, then Grantee shall vest
in a number of PRSUs equal to the product of (i) the number of PRSUs in which
Grantee would have vested in accordance with the terms and conditions of
Section 3 if Grantee had remained in the continuous employ of the Company from
the Date of Grant until the end of the Performance Period multiplied by (ii) a
fraction (in no case greater than 1) the numerator of which is the number of
whole weeks from the Date of Grant through such date on which the Grantee dies,
becomes Permanently Disabled, Retires or is terminated without Cause and the
denominator of which is 156.

 

(b)           Change in Control.  In the event a Change in Control occurs prior
to the Normal Vesting Date or such time when the PRSUs have been forfeited, the
PRSUs covered by this Agreement shall become earned and vested as provided in
the Statement of Management Objectives if, either (i) in connection with such
Change in Control, the entity that is the successor to the Company as a result
of the Change in Control (the “Successor”) does not assume the obligations of
the Company under this Agreement in the manner described in the Statement of
Management Objectives or (ii) prior to the Change in Control, Grantee has died,
become Permanently Disabled or has Retired or the Company has terminated
Grantee’s employment without Cause.  The number of PRSUs earned and vested in
such case shall be as set forth in the Statement of Management Objectives.

 

Subject to the following sentence, if the Successor assumes the obligations of
the Company under this Agreement in the manner described in the Statement of
Management Objectives, then no such acceleration shall apply.  Notwithstanding
the foregoing, if (i) the Successor assumes the obligations of the Company under
this Agreement in the manner described in the Statement of Management Objectives
and (ii) on or after the Change in Control, but prior to the Normal Vesting
Date, the Company, the Successor or any subsidiary of either terminates
Grantee’s employment without Cause or Grantee terminates his or her employment
for Good Reason or Grantee dies, become Permanently Disabled or is or becomes
eligible to Retire, then a number of PRSUs (or a number of units subject to a
substitute award) shall become earned and vested as set forth in the Statement
of Management Objectives.

 

--------------------------------------------------------------------------------


 

(c)           Defined Terms.  As used in this Agreement, the following terms
shall be defined as follows:

 

“Cause” shall mean Grantee shall have committed prior to termination of
employment any of the following acts:  (i) an intentional act of fraud,
embezzlement, theft, or any other material violation of law in connection with
Grantee’s duties or in the course of Grantee’s employment; (ii) intentional
wrongful damage to material assets of the Company; (iii) intentional wrongful
disclosure of material confidential information of the Company; (iv) intentional
wrongful engagement in any competitive activity that would constitute a material
breach of the duty of loyalty; (v) intentional breach of any stated material
employment policy of the Company; or (vi) intentional breach of any
non-competitive, non-solicitation or non-disclosure agreement with the Company. 
Any determination of whether Grantee’s employment was terminated for Cause shall
be made by the Committee, whose determination shall be binding and conclusive.

 

“Good Reason” shall mean (i) the Company reduces Grantee’s total compensation or
total compensation potential by a material amount, except to the extent the
Company has instituted a reduction applicable to all senior executives of the
Company or (ii) any attempted relocation of Grantee’s place of employment to a
location more than 150 miles from the location of such employment on the date of
such attempted relocation; provided, that the Grantee’s termination shall only
constitute a termination for Good Reason hereunder if (x) the Grantee provides
the Company with a notice of termination within 90 days after the initial
existence of the facts or circumstances constituting Good Reason, (y) the
Company has failed to cure such facts or circumstances within 30 days after
receipt of the notice of termination, and (z) the date of termination occurs no
later than 120 days after the initial occurrence of the facts or circumstances
constituting Good Reason.

 

“Permanently Disabled” shall mean that Grantee has qualified for long-term
disability benefits under a disability plan or program of the Company or, in the
absence of a disability plan or program of the Company, under a
government-sponsored disability program and is “disabled” within the meaning of
Section 409A(a)(2)(C) of the Code.

 

“Retires” shall mean the termination of employment of Grantee after Grantee has
attained the age of 55 and at a time when Grantee’s age when added to the number
of years of continuous employment of such Grantee by the Company equals or
exceeds 70.

 

5.             Forfeiture of PRSUs.  Except as provided in Section 4, or as the
Committee may determine on a case-by-case basis, subject to the terms of the
Plan, at such time as Grantee ceases to be continuously employed by the Company
before the Normal Vesting Date, any PRSUs that have not theretofore become
vested hereunder shall be forfeited.

 

6.             Payment of PRSUs.  To the extent that the PRSUs (or a number of
units subject to a substitute award) become vested and earned pursuant to
Section 3 or Section 4 above, the shares of Common Stock underlying such PRSUs
(or shares underlying such substitute award units) shall be transferred to
Grantee no later than 15 days after the date on which the PRSUs (or substitute
award units) become vested and earned, and in all events within the short-term
deferral period specified in Treas. Reg. § 1.409A-1(b)(4), except as otherwise
provided in Section 8.

 

7.             Dividend Equivalents, Voting and Other Rights.  Grantee shall
have no rights of ownership in the shares of Common Stock underlying the PRSUs
and shall have no right to vote such shares of Common Stock until the date on
which the shares of Common Stock are transferred to Grantee pursuant hereto. 
Dividend equivalents will be paid in cash on the shares of Common Stock
underlying the PRSUs and shall be deferred (with no earnings accruing) until and
paid contingent upon the earning of the related PRSUs and paid at the same time
the underlying shares are transferred to the Grantee.

 

2

--------------------------------------------------------------------------------


 

8.             Delivery of Shares of Common Stock.  The shares of Common Stock
underlying the PRSUs shall be released to Grantee by the Company’s transfer
agent at the direction of the Company.  At such time as the PRSUs become payable
as specified in this Agreement, the Company shall direct the transfer agent to
forward the applicable number of shares of Common Stock to Grantee except in the
event that Grantee has notified the Company of his or her election to satisfy
any tax obligations by surrender of a portion of such shares, the transfer agent
will be directed to forward the remaining balance of shares after the amount
necessary for such taxes has been deducted.

 

9.             Compliance with Law.  The Company shall make reasonable efforts
to comply with all applicable federal and state securities laws; provided,
however, notwithstanding any other provision of this Agreement, the Company
shall not be obligated to issue any PRSUs or shares of Common Stock or other
securities pursuant to this Agreement if the issuance thereof would, in the
reasonable opinion of the Company, result in a violation of any such law.

 

10.          Relation to Other Benefits.  Any economic or other benefit to
Grantee under this Agreement shall not be taken into account in determining any
benefits to which Grantee may be entitled.

 

11.          Amendments.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Grantee under this Agreement without Grantee’s consent.

 

12.          Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

13.          Withholding Taxes.  To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by Grantee under this Agreement, and the amounts
available to the Company for such withholding are insufficient, it will be a
condition to the receipt of such payment or the realization of such benefit that
Grantee make arrangements satisfactory to the Company for payment of the balance
of such taxes to be withheld, which arrangements (in the discretion of the
Committee) may include relinquishment of a portion of such benefit.  If Grantee
fails to make arrangements for the payment of tax, the Company will withhold
shares of Common Stock having a value equal to the amount required to be
withheld.  Notwithstanding the foregoing, when Grantee is required to pay the
Company an amount required to be withheld under applicable income and employment
tax laws, Grantee may elect to satisfy the obligation, in whole or in part, by
electing to have withheld, from the shares required to be delivered to Grantee,
shares of Common Stock having a value equal to the amount required to be
withheld.  The shares used for tax withholding will be valued at an amount equal
to the Market Value per Share of such shares of Common Stock on the date the
benefit is to be included in Grantee’s income.  In no event will the market
value of the shares of Common Stock to be withheld and delivered pursuant to
this Section to satisfy applicable withholding taxes in connection with the
benefit exceed the minimum amount of taxes required to be withheld.

 

14.          Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistent provisions between
this Agreement and the Plan, the Plan shall govern.  Capitalized terms used
herein without definition shall have the meanings assigned to them in the Plan. 
The Committee, acting pursuant to the Plan shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with this grant.

 

15.          Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, administrators,
heirs, legal representatives and assigns of Grantee, and the successors and
assigns of the Company.

 

16.          Governing Law.  The interpretation, performance, and enforcement of
this Agreement shall be governed by the laws of the State of Georgia, without
giving effect to the principles of conflict of laws thereof.

 

3

--------------------------------------------------------------------------------


 

17.          Notices.  Any notice to the Company provided for herein shall be in
writing to the Company, marked Attention: Executive Vice President, General
Counsel and Secretary, and any notice to Grantee shall be addressed to said
Grantee at his or her address currently on file with the Company.  Except as
otherwise provided herein, any written notice shall be deemed to be duly given
if and when delivered personally or deposited in the United States mail, first
class registered mail, postage and fees prepaid, and addressed as aforesaid. 
Any party may change the address to which notices are to be given hereunder by
written notice to the other party as herein specified (provided that for this
purpose any mailed notice shall be deemed given on the third business day
following deposit of the same in the United States mail).

 

18.          Compliance with Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement and the Plan comply with, or be
exempt from, the provisions of Section 409A of the Code, so that the income
inclusion provisions of Section 409A(a)(1) do not apply to Grantee.  This
Agreement and the Plan shall be administered in a manner consistent with this
intent.

 

19.          Counterparts.  This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute the same
instrument.

 

20.          Data Protection. By signing below, Grantee consents to the Company
processing Grantee’s personal data provided herein (the “Data”) exclusively for
the purpose of performing this Agreement, in particular in connection with the
earning of PRSUs awarded herein.  For this purpose the Data may also be
disclosed to and processed by companies outside the Company, e.g., banks
involved.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement, as of the day and year first above written.

 

 

 

AXIALL CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------